                                                   I
AO 199A (Rev. 12111) Order Setting Conditions of Release                                                  Page I of   3   Pages



                                       UNITED STATES DISTRICT COURT
                                                                  ; for the
                                                           Eastern District of California
                                                                                                                              D
                                                                                                               OCT 0 9 2018
                                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF CALIFORNIA
                    United States of America
                                  v.
                                                                         )                          BY    ~~QQ
                                                                         )
                                                                         )        Case No. 1:18-cr-00183-LJO-SKO
                           JULIAN M. SUBIA                               )
                               Defendant
                                                                         )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
                       /

      The defendant must appear at:               United States Courthouse, 510 19th Street, Bakersfield, CA
                                                                                            Place
       before Magistrate Judge Jennifer L. Thurston

      on                                                           11/9/2018 at 2:30 PM
                                                                        Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
 AO l99B (Rev. 09/08- EDCA IFresno]) Additional Conditions ofRelease (General)

 SUBIA,Julian M.
 Dkto No.1:18¨ CR-00183-LJO/SKO-001
                                            ADDITIONAL CONDITIONS OF RELEASE
upon nnding that rclcase by one ofthe above rnethods vハ li not by itselfreasonably assure the appearance ofthe defendant and the safety
of other persons and the community,itis FURTHER ORDERED thatthe release ofthe defendant is sutteCttO thc conditions marked
belo、 v:


 図     (6)         Thc defendant is placed in the custody ol

                        Name ofperson or organization    Soledad Victoria Mercado Subia

             who agrees(a)tO Supcr宙 sc the defendant in accordance with aH conditions of release,(b)tO use every effort to assure the
             appearance of the defendant at al scheduled court proceedings,and(c)tO nOd∼         the cOurt immcdiatcly in the cvent the
             defendant violates anx conditions ofrelease or di

                        SIGNED:

 図     (7)            The defendant must:
           図          (a) report on a regular basis to the following agency:
                          Pretrial Services and comply with their rules and regulations;
           図          (b) report in person to the Pretrial Services Agency on the first working day following your release
                          from custody;
           図          (c) reside at a location approved by the PSO, and not move or be absent from this residence
                          without prior approval of the PSO; travel restricted to the Eastem District of California, unless
                          otherwise approved in advance by PSO;
           図 図 図




                      (d) report any contact with law enforcement to your PSO within 24 hours;
                      (e) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
                      (0 not possess, have in your residence, or have access to a firearm/ammunition, destructive
                          device, or other dangerous weapon; additionally, you must provide written proof of divestment
                          of all firearms/ammunition, currently under your control;
           図          (g) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the
                          costs of the testing services based upon your ability to pay, as determined by the Pretrial
                          Services Officer;
           図          (h) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled
                          substance without a prescription by a licensed medical practitioner; and you must notify
                          Pretrial Services immediately of any prescribed medication(s). However, medical marijuana,
                          prescribed and/or recommended, may not be used;
           図          (i) participate in a program of medical or psychiatric treatment including treatment for drug or
                          alcohol dependency, as approved by the PSO; you must pay all or part of the costs of the
                          counseling services based upon your ability to pay, as determined by the PSO; and,
           図          0) not apply for or obtain a passport or other traveling documents during the pendency of this
                           case.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties                                                     Page _3_ _ of      3   Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.                                                                                            ·
       While on release,
                       I
                            if you commit a federal felony offense the punishment   is an additional prison term of not more  than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten. years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or impris<;mment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years- you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                         fJ
                                                                                      l!iejendanJ's Signature
                                                                                      L/

                                                Directions to the United States Marshal

( 0)    The defendant is ORDERED released after processing.




Date: _ ·   ~10/'----"-'t/~1&'.__                         --~~-L~J-u~-k-w~l~OLWl~,c~e~r.~sS~i~g~~a~m~r~e~----------
                                                            Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                      Printed name and title




                    DISTRIBUTION:      COURT      DEFENDANT      PRETRIAL SERVICE     U.S. ATTORNEY             U.S. MARSHAL
